Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed in view of after final argument on 12/14/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Hayakawa (US 6,436,199).
Hayakawa discloses a non-oriented electrical steel sheet consists of overlapping claimed elemental compositions ranges, grain size and Vickers hardness as illustrated in 10/22/2021 final office action Page 3 Table 1.
However, none of Hayakawa’s exemplary steels possess claimed Ar3 temperature which is an inherent properties due to C, Mn, P and Al ranges because all of exemplary steels have Mn less than 1.  Applicant present unobvious evidence by demonstrating all Hayakawa’s exemplary steels possess Ar3 temperature outside claimed Ar3 temperature range in after final remarks page 9 Table.
Hence, it is not reasonable to suggest Hayakawa’s steel would inherently possess claimed Ar3 temperature.
No prior art can be found to disclose instant claimed steel sheet consists of claimed elemental compositions ranges, grain size and Vickers hardness and Ar3 temperature range.
Hence, instant claims 1-4 and 6-9 are in condition for allowance.  As a result of allowed product claim 1, withdrawn process claims 5 and 10-16 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733